             Case 1:20-cv-11894-JDL Document 27 Filed 03/04/21 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

DENNIS SOLOMON,
          Plaintiff,

v.
                                                             CIVIL ACTION NO. 20-CV-11894-JDL
FRANK FREDRICKSON, MICHAEL
WATERSTONE, KAMALA HARRIS, JOE BIDEN,
DOUGLAS WOLF, VINCENT LECLERC, ET AL.
          Defendants.

                        DEFENDANT MICHAEL KENNEFICK’S
                     MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        Defendant, Michael Kennefick (“Defendant” or “Attorney Kennefick”), respectfully

submits this Motion to Dismiss all claims alleged against him in the Plaintiff Dennis Solomon’s

Complaint. The Complaint fails to state a claim against Attorney Kennefick upon which relief can

be granted under Fed. R. Civ. 12(b)(6).

        In this action, Plaintiff alleges that he was wrongfully deprived of his firearms. As to

Attorney Kennefick, Plaintiff alleges that as the attorney for Frank Frederickson, the Chief of

Police for the Town of Yarmouth, Attorney Kennefick filed a motion to dismiss Plaintiff’s petition

to review the suspension of Plaintiff’s Massachusetts License to Carry Firearms in the Barnstable

District Court. Plaintiff alleges that the motion to dismiss was misleading and that Attorney

Kennefick intentionally served Plaintiff by postal mail rather than electronic mail, knowing that

the Plaintiff would not receive postal mail during the Jewish High Holiday Period from September

29 to October 20, 2019, and causing Plaintiff to miss the motion to dismiss hearing on October 18,

2019.

        Plaintiff’s federal action against Attorney Kennefick must be dismissed as it is barred by

the Rooker-Feldman doctrine which instructs that federal courts lack jurisdiction over cases

brought by parties who have lost in state court. Additionally, it is undisputed that Attorney


1480340v.1
             Case 1:20-cv-11894-JDL Document 27 Filed 03/04/21 Page 2 of 14



Kennefick was not Plaintiff’s attorney. The Complaint fails to state a claim against Attorney

Kennefick upon which relief can be granted because Attorney Kennefick, as counsel for Plaintiff’s

adversary, owed no duty to Plaintiff. Further, all of the claims against Attorney Kennefick are

based upon purported conduct in relation to the litigation in Barnstable, and as such, the claims are

barred by the absolute litigation privilege. Finally, the Complaint against Attorney Kennefick

should be dismissed because the only conduct alleged, that Attorney Kennefick served a motion

to dismiss by postal mail rather than electronic mail, was conduct explicitly required by the

Massachusetts Rules of Procedure.

        Attorney Kennefick refers to and incorporates herein the attached Memorandum of Law in

Support of Defendant Michael Kennefick’s Motion to Dismiss.

                  CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)

        I hereby certify that on March 3, 2021, counsel for the Defendant spoke with the pro se

Plaintiff via telephone pursuant to Local Rule 7.1(a)(2) and attempted in good faith to resolve or

narrow the issue. The argument could not be resolved. Accordingly, Defendant files this motion.

                                                Respectfully submitted,

                                                Defendant, Michael Kennefick

                                                By his attorneys,

                                                /s/William T. Bogaert
                                                William T. Bogaert, BBO # 546321
                                                William.Bogaert@wilsonelser.com
                                                Marissa Tripolsky, BBO # 691533
                                                Marissa.Tripolsky@wilsonelser.com
                                                Wilson, Elser, Moskowitz, Edelman & Dicker, LLP
                                                260 Franklin Street, 14th Floor
                                                Boston, MA 02110-3112
Dated: March 4, 2021                            617-422-5300




                                                 2
1480340v.1
             Case 1:20-cv-11894-JDL Document 27 Filed 03/04/21 Page 3 of 14




                                 CERTIFICATE OF SERVICE

        I, William T. Bogaert hereby certify that the foregoing document has been filed through
the ECF system and will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-
registered participants by first class mail, postage prepaid, on March 4, 2021.

                                              /s/ William T. Bogaert
                                              William T. Bogaert




                                                 3
1480340v.1
             Case 1:20-cv-11894-JDL Document 27 Filed 03/04/21 Page 4 of 14



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

DENNIS SOLOMON,
          Plaintiff,

v.
                                                               CIVIL ACTION NO. 20-CV-11894-JDL
FRANK FREDRICKSON, MICHAEL
WATERSTONE, KAMALA HARRIS, JOE BIDEN,
DOUGLAS WOLF, VINCENT LECLERC, ET AL.
          Defendants.

                       MEMORANDUM OF LAW IN SUPPORT OF
                        DEFENDANT MICHAEL KENNEFICK’S
                     MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        Defendant, Michael Kennefick (“Defendant” or “Attorney Kennefick”), respectfully

submits this Memorandum of Law in support of his Motion to Dismiss all claims alleged against

him in the Plaintiff Dennis Solomon’s Complaint. The Complaint fails to state a claim against

Attorney Kennefick upon which relief can be granted under Fed. R. Civ. 12(b)(6).

                                    I.      INTRODUCTION

        Plaintiff’s claims against Attorney Kennefick arise out of Plaintiff’s Petition filed in the

Barnstable District Court against Frank Frederickson in his capacity as Chief of Police for the

Town of Yarmouth, Civil Action No. 1925CV0320 (“the Barnstable District Court Action”), to

appeal the Chief’s suspension of Plaintiff’s Class A license to Carry Firearms. Complaint at ¶¶

75-78. As counsel for Chief Frederickson, the named defendant in the Barnstable District Court

Action, Attorney Kennefick filed a motion to dismiss. See Complaint at ¶ 81 and motion to dismiss

(without exhibits) attached to Plaintiff’s Complaint. Plaintiff asserts that he did not receive notice

of the October 18, 2019 hearing on the motion to dismiss and the Court granted the motion by

default. Complaint at ¶¶ 82-84, 176. Plaintiff asserts that he missed the October 18, 2019 hearing

because Attorney Kennefick and Defendant Frederickson intentionally served the Plaintiff by



1481808v.2
             Case 1:20-cv-11894-JDL Document 27 Filed 03/04/21 Page 5 of 14



postal mail instead of electronic mail, knowing that Plaintiff would not receive notice of the

hearing until at least October 20, 2019 because it was the Jewish High Holiday period and he was

visiting his mother. Complaint at ¶¶ 80-84. Plaintiff alleges that those actions by Attorney

Kennefick violated Plaintiff’s rights secured by the United States Constitution. Complaint at ¶¶

Counts One, Three, and Four.

        Plaintiff’s Complaint against Attorney Kennefick must be dismissed where this Court lacks

jurisdiction over Plaintiff’s claim pursuant to the Rooker-Feldman doctrine which precludes

federal courts from presiding over cases brought by parties seeking to challenge cases they lost in

state court. Plaintiff’s only avenue to contest the Barnstable District Court decision is to do so in

Massachusetts state court.

        Second, it is undisputed that Attorney Kennefick was not Plaintiff’s attorney.           The

Complaint fails to state a claim against Attorney Kennefick upon which relief can be granted

because Attorney Kennefick, as counsel for the Yarmouth Chief of Police, did not owe and cannot

be held to owe any duty to the Plaintiff. In the absence of an attorney-client relationship, courts

will only impose a duty on a lawyer to non-clients only in rare circumstances not present here.

        Third, all of the Counts against Attorney Kennefick are based upon purported conduct in

relation to the litigation in the Barnstable District Court Action, and as such, the claims are barred

by the absolute litigation privilege. Plaintiff seeks to hold Attorney Kennefick liable for the

allegedly improper service of a motion to dismiss with respect to Attorney Kennefick’s

representation of the Yarmouth Chief of Police. The Complaint clearly indicates on its face, that

such conduct occurred in connection with the litigation of the Barnstable District Court Action,

and is thus protected by the litigation privilege.

        Finally, the Complaint against Attorney Kennefick should be dismissed because the only

conduct upon which the claims against him are based - that Attorney Kennefick served a motion

                                                     2
1481808v.2
             Case 1:20-cv-11894-JDL Document 27 Filed 03/04/21 Page 6 of 14



to dismiss by postal mail rather than electronic mail - was conduct explicitly required by the

Massachusetts Rules of Procedure.

                                        II.      ARGUMENT

        Plaintiff’s Complaint against Attorney Kennefick must be dismissed pursuant to Fed. R.

Civ. P. 12(b)(6) for failure to state a claim.

    A. STANDARD OF REVIEW PURSUANT TO FED. R. CIV. P. 12(B)(6)

        The Rule 12(b)(6) standard of review requires that the Court take plaintiffs’ allegations as

true and make all reasonable inferences in favor of plaintiffs. Rivera v. Rhode Island, 402 F.3d 27,

33 (1st Cir. 2005). However, the Court must grant a motion to dismiss for failure to state a claim

where the factual allegations are insufficient to “raise a right to relief above the speculative level

on the assumption that all of the complaint’s allegations are true.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 556 (2007). A plaintiff must set forth the grounds for his entitlement to relief with “more

than labels and conclusions, and a formulaic recitation of the elements.” Id. at 555 (citing Papasan

v. Allain, 478 U.S. 265, 286 (1986)). Where a complaint pleads a count that is not a recognized

cause of action, the count fails to state a claim and must be dismissed. See e.g., Heinrich ex rel.

Heinrich v. Sweet, 49 F. Supp. 2d 27, 43 (D. Mass. 1999) (dismissing claim for civil liability for

crimes against humanity). Likewise, if a count is based on allegations of conduct that is immunized

from civil liability, it fails to state a claim on which relief can be granted and must be dismissed.

See e.g., Int'l Floor Crafts, Inc. v. Adams, 477 F. Supp. 2d 336 (D. Mass. 2007) (dismissing count

of tortious interference dismissed on basis of litigation privilege for failure to state a claim).

    B. THE ROOKER-FELDMAN DOCTRINE REQUIRES DISMISSAL

        The underlying motion to dismiss filed by Attorney Kennefick on behalf of his client, Chief

Frederickson, in the Barnstable District Court Action was granted on October 18, 2019. The

Plaintiff now argues that the dismissal resulted from Attorney Kennefick’s intentionally improper

                                                   3
1481808v.2
             Case 1:20-cv-11894-JDL Document 27 Filed 03/04/21 Page 7 of 14



service of the motion. Plaintiff’s argument must be directed to the Barnstable District Court. The

Rooker-Feldman doctrine mandates that federal courts lack jurisdiction over cases brought by

parties who have lost in state court who complain of an injury caused by the state court judgment.

Klimowicz v. Deutsche Bank Nat'l Trust Co., 907 F.3d 61, 64-65 (1st Cir. 2018) (citing Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291-93 (2005)); Tyler v. Supreme Judicial

Court of Massachusetts, 914 F.3d 47,50 (1st Cir. 2019). Specifically, the doctrine applies to "cases

brought by state-court losers complaining of injuries caused by state-court judgments [that were]

rendered before the district court proceedings commenced and invit[e] district court review and

rejection of those judgments." Id. Under the Rooker-Feldman Doctrine “lower federal courts do

not have jurisdiction over appeals from state court decisions, even if those decisions involve

questions arising out of the United States Constitution.” See S. Boston Allied War Veterans Council

v. Zobel, 830 F. Supp. 643, 648 (D. Mass. 1993); District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462 (1983). The doctrine applies regardless of whether the claims are presented

as an appeal or as a new action. See Zobel, 830 F. Supp. At 648 (holding that “even when…

plaintiff brings its case as a new § 1983 claim to challenge an action taken by the state court, the

district court is without jurisdiction if the federal claim is ‘inextricably intertwined’ with the state

court’s decision.”). Of note, the doctrine seeks to prevent litigants, disappointed with decisions

rendered in state court, to “seek a happier result in a federal forum.” See Id.

        Here, Plaintiff’s claims against Attorney Kennefick (and Chief Frederickson) stem from

Plaintiff’s disagreement with the Court’s dismissal of his Petition to review the suspension of his

firearm license which he alleges resulted from Attorney Kennefick’s intentional efforts to prevent

him from appearing at the hearing. To contest the Barnstable District Court’s decision on the

grounds stated in the Complaint or on any other grounds, Plaintiff must do so in state court. Given



                                                   4
1481808v.2
             Case 1:20-cv-11894-JDL Document 27 Filed 03/04/21 Page 8 of 14



that Plaintiff is precluded from seeking review of the state court decision in this Court, Plaintiff’s

Complaint against Attorney Kennefick must be dismissed.

    C. ATTORNEY KENNEFICK OWED NO DUTY OF CARE TO PLAINTIFF WHERE
       NO ATTORNEY-CLIENT RELATIONSHIP EXISTED

        There can be no dispute that Attorney Kennefick did not owe a duty to Plaintiff, an adverse

party to Attorney Kennefick’s client. One Nat’l Bank v. Antonellis, 80 F.3d 606, 609 (1st Cir.

1996); Lamare v. Basbanes, 418 Mass. 274, 276 (1994). In the absence of any duty to Plaintiff,

the Complaint against Attorney Kennefick must be dismissed for failure to state a claim.

        A duty exists where there is an attorney-client relationship. DeVaux v. Am. Home Assur.

Co., 387 Mass. 814, 817 (1983). An attorney may only owe a duty to a non-client “who the

attorney knows will rely on the services rendered,” such duty will only arise “if the attorney

reasonably should have foreseen reliance” on the part of the non-client. DaRoza v. Arter, 416

Mass. 377, 382 (1993). Moreover, it is well established that even in those circumstances, the

Courts of this Commonwealth will not impose conflicting duties on attorneys. See Spinner v. Nutt,

417 Mass. 549, 552 (1994); see also Logotheti v. Gordon, 414 Mass. 308, 312 (1993) (holding that

the court would not impose conflicting duties on attorneys); Lamare v. Basbanes, 418 Mass. 274

(1994) (no duty owed to a non-client if such duty potentially conflicts with the duty owed a client).

        Thus, although an attorney may in very limited circumstances owe a duty to a non-client,

the Court will not impose such a duty towards non-clients “if such an independent duty would

potentially conflict with the duty the attorney owes to his or her client.” Lamare, 418 Mass. at

276; see also Page v. Frazier, 388 Mass. 55, 63-64 (1983). It is not whether there is an actual

conflict that prevents the imposition of a duty on the defendant, but the potential for conflict.

Spinner, 417 Mass. at 554; Lamare, 418 Mass. at 276 (stating that to “impose a duty of care where

there is the potential for conflicting interests would be inconsistent with S.J.C. Rule 3:07, Canon


                                                  5
1481808v.2
             Case 1:20-cv-11894-JDL Document 27 Filed 03/04/21 Page 9 of 14



4, DR 4-101, as appearing in 382 Mass. 778 (1981)”). For this reason, “[i]t is well-established that

attorneys owe no duty to their client’s adversary.” Lamare, 418 Mass. at 276 (emphasis added)

(citing Page v. Frazier, 388 Mass. 55, 63 (1983)). “Within the adversary system, ‘there is no room

for existence of a duty running to the adversary.’” Id. (citations omitted); see also Beecy v.

Pucciarelli, 387 Mass. 589, 597 (1982). “[C]ourts have reasoned that creating a duty in favor of

an adversary of the attorney’s client would create an unacceptable conflict of interest which would

seriously hamper an attorney’s effectiveness as counsel for his client.” Beecy, 387 Mass. at 597

(citations and quotations omitted). Moreover, it would be nonsensical for a plaintiff to rely on

anything opposing counsel said or did not say. Id. (“the nature of the adversary system precludes

an adverse party from relying on his opposing party’s attorney”).

        In the instant case, it is acknowledged that at all relevant times, Attorney Kennefick

represented Chief Frederickson and acted in his capacity as Chief Frederickson’s attorney. In fact,

the only allegations against Attorney Kennefick involve the filing and service of Frederickson’s

motion to dismiss in the Barnstable District Court Action. Courts are reluctant to create liability

to a client’s adversary, not only to avoid chilling the attorney’s zealous representation of her or his

client, but also because it could involve an exploration of attorney-client privileged advice and

communications. Accordingly, all Counts against Attorney Kennefick must be dismissed for

failure to state a claim. See e.g., Lamare, 418 Mass. at 276 (“The plaintiff Lamare admits that she

was adverse to the defendant’s client. Therefore, the defendant owed her no duty of care.”);

Bratcher v. Moriarty, Donoghue & Leja, P.C., 54 Mass. App. Ct. 111, 115-116 (2002) (complaint

by co-administratrix of estate against attorneys for the other co-administrator failed because of

attorneys’ lack of duty to plaintiff).

    D. PLAINTIFF’S CLAIMS AGAINST ATTORNEY KENNEFICK ARE BARRED BY
       THE ABSOLUTE LITIGATION PRIVILEGE


                                                  6
1481808v.2
         Case 1:20-cv-11894-JDL Document 27 Filed 03/04/21 Page 10 of 14



        Plaintiff’s claims against Attorney Kennefick also must be dismissed because the conduct

complained of occurred in connection with a judicial proceeding, and Attorney Kennefick’s

conduct in representing another party (and not Plaintiff) is protected by the litigation privilege.

The litigation privilege bars all actions arising out of the “conduct of the parties and/or witnesses

in connection with a judicial proceeding.” Robert L. Sullivan, D.D.S., P.C. v. Birmingham, 11

Mass. App. Ct. 359, 367-69 (1981); see also Frazier v. Bailey, 957 F.2d 920, 932 (1st Cir. 1992)

(holding that claims for negligence, defamation, infliction of emotional distress, and violation of

Massachusetts Civil Rights Act based on communications preliminary to litigation and during

litigation were entitled to absolute immunity from civil liability). An attorney’s conduct and

statements in litigation are also absolutely privileged, and insulated from civil liability. See Doe

v. Nutter, McClennen & Fish, 41 Mass. App. Ct. 137, 141 (1996). “An attorney’s statements are

privileged ‘where such statements are made by an attorney engaged in his function as an attorney

whether in the institution or conduct of litigation or in conferences and other communications

preliminary to litigation.” Sriberg v. Raymond, 370 Mass. 105, 109 (1976). The privilege “is

based upon a public policy of securing to attorneys as officers of the court the utmost freedom in

their efforts to secure justice for their clients.” Bartle v. Berry, 80 Mass. App. Ct. 372, 378 (2011)

(citations omitted). It is essential that attorneys be able to act on behalf of their clients in litigation,

and here Attorney Kennefick was acting on behalf of the Yarmouth Chief of Police and not the

Plaintiff.

        In the Complaint, Plaintiff Solomon, a non-client, seeks to hold Attorney Kennefick liable

for the allegedly improper service of a motion to dismiss with respect to Attorney Kennefick’s

representation of the Yarmouth Chief of Police, Frank Frederickson. The Complaint clearly

indicates on its face, that such conduct occurred during the course of the Barnstable District Court

Action, and is thus protected by the litigation privilege. Attorney Kennefick’s drafting and service

                                                     7
1481808v.2
         Case 1:20-cv-11894-JDL Document 27 Filed 03/04/21 Page 11 of 14



of a motion to dismiss on behalf of Chief Frederickson, clearly constitute decisions made in the

course of the judicial proceeding relating to his representation of Chief Frederickson. The

Complaint is unambiguous on this issue, and does not assert other allegations of alleged

misconduct outside the scope of the judicial proceeding. See Meltzer v. Grant, 193 F. Supp. 2d

373, 381 (D. Mass. 2002) (“in ruling on a motion to dismiss on the basis that challenged conduct

was privileged, the motion must be based on a contention the complaint ‘on its face’ supports the

application of the privilege”), quoting Kipp v. Kueker, 7 Mass. App. Ct. 206, 210 (1979).

        The litigation privilege is broad, and even encompasses statements made by a party before

litigation commences, provided that legal action was contemplated when the statement was made.

Giuffrida v. High Country Investor, Inc., 73 Mass. App. Ct. 225, 242 (2008). Here, the analysis is

more straightforward, given that the sole basis for liability alleged by the Plaintiff arises out of

“the conduct of the parties and/or witnesses in connection with a judicial proceeding.” See

Birmingham, 11 Mass. App. Ct. at 367-69. Pursuant to these well-established legal principles, it

is appropriate to dismiss Plaintiff’s claims against Attorney Kennefick at the initial Rule 12 motion

stage. See Meltzer, 193 F. Supp. 2d at 381 (“[A] motion to dismiss on the grounds that the acts

complained of were privileged will only succeed when the entitlement to the privilege is

demonstrated by the complaint itself, taking all allegations of the complaint as true and drawing

all reasonable inferences in favor of the plaintiff[].”). The litigation privilege is an absolute

privilege and is a defense properly raised by a Rule 12(b)(6) motion. See, e.g., Int'l Floor Crafts,

Inc. v. Adams, 477 F.Supp.2d 336, 339 (D. Mass. 2007); Loomis v. Tulip, Inc., 9 F.Supp.2d 22, 26

(D. Mass. 1998). Drawing all inferences in favor of Plaintiff, there is no question that the conduct

targeted in the Complaint occurred during, and in furtherance of Attorney Kennefick’s

representation of Chief Frederickson in the Barnstable District Court Action, and is thus absolutely



                                                 8
1481808v.2
         Case 1:20-cv-11894-JDL Document 27 Filed 03/04/21 Page 12 of 14



privileged. See Nutter, 41 Mass. App. Ct. at 140 (“[T]he absolute privilege protects the maker

from any civil liability based thereon.”), citing Correllas v. Viveiros, 410 Mass. 314, 324 (1991).

    E. ATTORNEY KENNEFICK’S ALLEGED CONDUCT WAS IN COMPLIANCE
       WITH THE MASSACHUSETTS RULES OF PROCEDURE AND IS THEREFORE
       NOT ACTIONABLE

        Even if the arguments above were not available to Attorney Kennefick, the Plaintiff’s

Complaint against him should be dismissed for failure to state a claim where the only allegedly

wrongful conduct asserted by Plaintiff was specifically authorized by the Massachusetts Rules of

Civil Procedure. Accepting Plaintiff’s allegations as true, Attorney Kennefick filed a motion to

dismiss Plaintiff’s Petition in the Barnstable District Court Action, “noticing a hearing date of

October 18, 2019, misleading the Court by alleging that the 90-day period to Petition for Review

had expired, . . . [and] intentionally did not serve the Plaintiff electronically but only by U.S. Postal

Mail, knowing the Plaintiff would not receive notice of the October 18 hearing until at least

October 20, 2019.” Complaint at ¶¶ 81-82. The Plaintiff did not appear at the hearing and the

Barnstable District Court granted the motion to dismiss by default. Complaint at ¶¶ 83, 176.

        Mass. R. Civ. P. 5 provides that “every written motion other than one which may be heard

ex parte, and every written notice . . . shall be served upon each of the parties . . . by delivering a

copy to him or by mailing it to him at his last known address or, if no address is known, by leaving

it with the clerk of the court. . . . Service by mail is complete upon mailing.” Attorney Kennefick’s

service of the motion to dismiss by mail complied with the rule and Plaintiff does not assert that

he was served at an incorrect address. Attorney Kennefick’s service of the motion to dismiss was

complete upon mailing it on October 10, 2019. See motion to dismiss attached to Plaintiff’s

Complaint. Attorney Kennefick requested that the hearing be set for October 18, 2019 pursuant

to Joint Standing Order 1-04 which directs the moving party to schedule a hearing date on the

court's usual civil motion hearing day. Joint Standing Order 1-04 incorporates Mass. R. Civ. P. 6
                                                   9
1481808v.2
         Case 1:20-cv-11894-JDL Document 27 Filed 03/04/21 Page 13 of 14



which dictates that a notice of hearing shall be served not later than 7 days before the time specified

for a hearing. While Attorney Kennefick denies the allegations of misleading the Court and denies

knowing the Plaintiff would not receive notice of the October 18 hearing, such allegations are

immaterial and could not have been the cause of any alleged damage to the Plaintiff where

Attorney Kennefick complied with the rules in serving the motion to dismiss by mail, and

Plaintiff’s Petition was dismissed by default.

                                      III.    CONCLUSION

        WHEREFORE, Defendant Michael Kennefick respectfully requests that this Motion to

Dismiss be granted and that the Plaintiff’s Complaint against Attorney Kennefick be dismissed

with prejudice.

                                                 Respectfully submitted,

                                                 Defendant, Michael Kennefick

                                                 By his attorneys,

                                                 /s/William T. Bogaert
                                                 William T. Bogaert, BBO # 546321
                                                 William.Bogaert@wilsonelser.com
                                                 Marissa Tripolsky, BBO # 691533
                                                 Marissa.Tripolsky@wilsonelser.com
                                                 Wilson, Elser, Moskowitz, Edelman & Dicker, LLP
                                                 260 Franklin Street, 14th Floor
                                                 Boston, MA 02110-3112
Dated: March 4, 2021                             617-422-5300




                                                  10
1481808v.2
         Case 1:20-cv-11894-JDL Document 27 Filed 03/04/21 Page 14 of 14




                                 CERTIFICATE OF SERVICE

        I, William T. Bogaert hereby certify that the foregoing document has been filed through
the ECF system and will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-
registered participants by first class mail, postage prepaid, on March 4, 2021.

                                              /s/ William T. Bogaert
                                              William T. Bogaert




                                                11
1481808v.2
